Citation Nr: 9930914	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a stomach disorder as due to service-connected 
anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In August 1999, the veteran 
was afforded a hearing before the undersigned Board member.

The Board observes that, based on his recent testimony 
regarding worsened symptomatology associated with his 
service-connected anxiety disorder with panic attacks, the 
veteran may be raising a claim for an increased rating for 
his psychiatric disability.  As such, the matter of a claim 
for an increased rating for anxiety reaction with panic 
attacks is referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. No competent medical evidence has been submitted to 
demonstrate that an identifiable and organic stomach 
disorder is etiologically related to the veteran's active 
military service or to his service-connected anxiety 
disorder with panic attacks.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a stomach disorder as due to 
service-connected anxiety disorder with panic attacks.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a stomach 
disorder as secondary to his service-connected anxiety 
disorder with panic attacks.  The legal question to be 
answered, initially, is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of his 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that the veteran's claim for service 
connection is not well grounded.

Factual Background

When examined for pre-induction in August 1967, the veteran 
denied having stomach, liver or intestinal trouble, an 
examination was negative for abdominal abnormality and he was 
found qualified for active service.  Service medical records 
are not referable to complaints of, or treatment for, a 
stomach disorder.  When examined for discharge in September 
1969, an abdominal abnormality was not reported and the 
veteran denied having stomach, liver or intestinal trouble.

Post service, a May 1970 rating action granted the veteran's 
claim for service connection for anxiety reaction.  The RO 
awarded a 10 percent disability evaluation.  

VA and private medical records, dated from 1970 to 1999, are 
associated with the claims file and document that the veteran 
received on-going treatment for his psychiatric disorder.  A 
private outpatient medical record indicates that, in March 
1985, he was seen for a problem identified as dyspepsia and, 
in August 1990, he was seen with complaints of burning 
epigastric pain, diagnosed as possibly viral or peptic.

A July 1992 VA psychiatric examination report reflects the 
veteran's complaints of anxiety accompanied by worry.  When 
worried, he felt anxious and shaky inside and had heart 
palpitations and gastrointestinal (GI) symptomatology, 
including nausea and vomiting.  A stomach or other GI 
disorder was not diagnosed.

According to private hospital records, dated in October 1993, 
the veteran complained of chest pains and was admitted to 
rule out a myocardial infarction.

Private medical records, dated in July 1994, reflect the 
veteran's complaints of a knife-like gastrointestinal pain.  
Due to the veteran's upper abdominal pain complaint, he 
underwent an upper intestinal endoscopy.  The report of that 
procedure includes an impression of normal upper intestinal 
endoscopy, with a need to rule out Helicobacter infection.  
In September 1994, he underwent an esophageal motility and 
acid perfusion study due to the questionable etiology of his 
subxiphoid pain.  The impression was positive Bernstein test 
with reproduction of symptoms during acid perfusion, no 
evidence for esophageal spasm, normal sphincter function and 
normal peristalsis.  A gastroduodenoscopy showed no 
diagnostic abnormality in the distal antrum or distal 
esophagus.

An April 1995 VA psychiatric examination report diagnosed the 
veteran with anxiety reaction with panic attacks.

In an April 1995 statement, Gregorio Pedroza, III, M.D., the 
veteran's treating physician, said that the veteran was 
hospitalized in October 1993 for complaints of chest pain.  
According to Dr. Pedroza, the etiology of the veteran's chest 
pain was gastric pain, caused by stress. 

A May 1995 VA social work survey indicates that the veteran 
complained of easy fatigability, heart palpitations, 
abdominal distress, feeling sick to his stomach and/or 
feeling as if he had a knife in his stomach, edginess and 
irritability.  

In July 1995, the RO characterized the veteran's disability 
as anxiety disorder with panic attacks.  A 50 percent 
disability evaluation was assigned to his psychiatric 
disorder.  

A July 1996 RO rating action implemented a June 1996 Board 
decision that granted the veteran's claim for an increased 
rating.  A 70 percent disability evaluation was assigned for 
the veteran's service-connected anxiety disorder with panic 
attacks.

In August 1996, the RO received the veteran's claim for 
service connection for a stomach disorder due to his service-
connected anxiety disorder. 

In an August 1996 statement, Dr. Pedroza noted that the 
veteran had several complete workups, including upper GI 
series, endoscopy, colonoscopy and normal stress tests.  The 
doctor said that stress was found to be responsible for the 
veteran's GI problems. 

According to a November 1996 VA psychiatric examination 
report, the veteran believed his abdominal symptomatology 
should be service-connected as it was caused by his anxiety 
disorder.  The veteran indicated that anxiety attacks caused 
pain in his upper abdomen that went like a knife from the 
front to the back of his body.  When the attacks continued 
for a few days, his whole abdominal area was painful and 
tender, he was unable to touch it and movement was painful.  
The VA examiner said it was common to see patients with 
anxiety disorders complain of this kind of symptomatology.

In December 1996, the veteran underwent a VA gastrointestinal 
(stomach) examination and gave a long history of problems 
associated with anxiety.  The examination report reflects 
that in 1993 he was privately hospitalized with chest pain, 
myocardial infarction was ruled out and a stress test was 
negative.  His symptoms were felt to be gastrointestinal in 
origin and he was discharged with medication.  An upper GI 
series was negative and an abdominal ultrasound was 
unremarkable.  The veteran continued to experience epigastric 
discomfort on H2 blockers and underwent tests, noted above, 
in July and September 1994.  An upper GI series, performed in 
October 1995, showed no evidence of reflux and possible mild, 
antral gastritis.  The veteran complained of constant 
epigastric discomfort that was occasionally low grade and 
tolerable and sometimes incapacitating.  He described a 
knifelike pain in his epigastrium.  His pain was relieved 
somewhat by meditation, antacids and H2 blockers.  Food 
aggravated or relieved his pain that occasionally awakened 
him from sleep.  In 1993, the veteran lost twenty-five pounds 
but his weight was currently stable.  He denied nausea, 
vomiting and dysphagia.  The diagnosis was non-ulcer 
dyspepsia.  The VA physician commented that it was likely 
that the veteran's gastrointestinal symptoms reflected his 
psychiatric condition.

In April 1997, Dr. Pedroza stated that the veteran had 
several illnesses that were severe and directly related to 
his anxiety condition, especially a stomach condition.  In a 
June 1997 statement, a VA psychiatrist said he treated the 
veteran for general anxiety disorder that affected his 
stomach problems.

In an August 1999 statement, a VA physician who treated the 
veteran in a primary care clinic during the past three years, 
described the veteran's constant complaints of GI symptoms, 
including nausea, heartburn, epigastric pain, increased 
acidity, abdominal distention and irregular bowel movements.  
The VA doctor noted that the veteran underwent numerous 
complete work-ups for these symptoms that were all negative 
for specific organic disease.  In the VA physician's opinion, 
the veteran suffered from functional gastrointestinal 
disorders that were most probably related to neurosis and 
generalized anxiety.  In view of a possible connection 
between anxiety and the above-mentioned symptoms, the VA 
doctor said he assumed that the veteran's GI problems and 
symptoms were attributed to his service-connected neurosis.

At his August 1999 Board hearing at the RO, the veteran 
testified that in approximately 1993 he was hospitalized for 
chest pains that were determined to be GI in origin and that 
his VA physician had related the GI symptoms to his anxiety.  
The veteran indicated that anxiety exacerbated his stomach 
problems, although no organic origin had been found for his 
GI problems.

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of a peptic ulcer in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.  
With respect to the presumptive disabilities listed in 38 
C.F.R. § 3.309, where there is affirmative evidence that the 
claimed disability was not incurred in active service, or 
evidence to establish an intercurrent injury or disease is a 
recognized cause of the claimed disability, or that the 
claimed disability is due to the veteran's own willful 
misconduct, the statutory/regulatory presumptions will be 
considered to have been rebutted.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, as 
with claims for direct service connection, claims for 
secondary service connection must be well grounded.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for a stomach disorder as due to service-connected 
anxiety reaction with panic attacks.  The record demonstrates 
that no gastrointestinal disorder was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had an organic stomach disorder.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has an identifiable stomach disorder.  
Additionally, there is no competent medical evidence 
establishing a direct cause-and-effect relationship between 
the service-connected psychiatric disability on the one hand 
and an identifiable stomach disorder on the other.  38 C.F.R. 
§ 3.310(a).  In short, no medical opinion or other medical 
evidence relating an identifiable stomach disorder to service 
or any incident of service, or to a service-connected 
disability has been presented.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

The medical evidence submitted by the veteran in support of 
his contentions is to the effect that his gastrointestinal 
symptoms are caused by his service-connected anxiety 
disorder.  However, the Board's June 1996 decision that 
granted the 70 percent rating for his anxiety reaction was 
based, in part, on "medical evidence [that] shows that [he] 
has physical symptoms related to his anxiety disorder...the 
veteran experiences panic attacks, chest pains and 
gastrointestinal problems associated with his anxiety 
disorder."  (Emphasis added).  As such, the prior Board 
decision included the veteran's gastrointestinal problems in 
the symptomatology associated with the increased rating for 
his service-connected psychiatric disability.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu vs. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has an 
organic and identifiable stomach disorder due to his service-
connected anxiety reaction with panic attacks.  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. § 3.303, 3.310.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a stomach disorder as due to 
service-connected anxiety reaction with panic attacks on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).








ORDER

Service connection for a stomach disorder as due to service-
connected anxiety reaction with panic attacks is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

